Case: 18-13553    Date Filed: 08/12/2019   Page: 1 of 8


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13553
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:17-cv-01181-TWT


WILLIAM JAMES,
Sui Juris,
TERRI V. TUCKER,
Sui Juris,
a.k.a. Terri V. Donald-Strickland,
a.k.a. TLo-Redness,

                                        Plaintiffs-Counter Defendants-Appellants,

                                      versus

BARBARA HUNT,
JUDGE THOMAS W. THRASH, JR.,

                                                            Defendants-Appellees,

HARPO,
LIONSGATE ENTERTAINMENT,
OPRAH WINFREY NETWORK,
(OWN),
OPRAH WINFREY,
d.b.a. Oprah Winfrey Network,
TYLER PERRY COMPANY,
TYLER PERRY STUDIOS,
              Case: 18-13553      Date Filed: 08/12/2019   Page: 2 of 8


(TPS),
TYLER PERRY,
a.k.a. Emmett Perry Jr.,
a.k.a. Emmett J. Perry,
a.k.a. Buddy,
a.k.a. John Ivory,
a.k.a. Emmett M. Perry, et al.,

                                          Defendants-Counter Claimants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                  (August 12, 2019)

Before WILLIAM PRYOR, GRANT and BLACK, Circuit Judges.

PER CURIAM:

      William James and Terri V. Tucker appeal pro se the district court’s orders:

(1) granting summary judgement to Defendants on their counterclaims under the

All Writs Act, 28 U.S.C. § 1651(a), against Plaintiffs in their underlying lawsuit,

issuing an All Writs Act injunction against Plaintiffs, and denying Plaintiffs’

motion for judgment; and (2) denying Plaintiffs’ petition for a writ of mandamus,

denying their motion for reconsideration, and granting their motion for appeal.

      After review, we affirm.




                                          2
               Case: 18-13553     Date Filed: 08/12/2019    Page: 3 of 8


                                 I. BACKGROUND

      Briefly, this appeal concerns ongoing litigation originally initiated when

Plaintiffs filed a pro se complaint against Lionsgate Entertainment (Lionsgate),

Tyler Perry, Tyler Perry Company, Tyler Perry Studios (collectively, the Perry

Defendants), Oprah Winfrey, Oprah Winfrey Network, and Harpo, Inc.

(collectively, the Winfrey Defendants), raising claims under the Racketeer

Influenced and Corrupt Organizations Act (RICO), pursuant to 18 U.S.C. §§ 1961

and 1964, the U.S. Copyright Act, 17 U.S.C. § 501, and numerous other state and

federal laws, seeking damages and other relief. Their essential claim was that

these Defendants criminally plagiarized and/or infringed Tucker’s copyrighted

book and James’s copyrighted screenplay through creating and distributing two

Tyler Perry movies.

      The district court eventually ruled on several dispositive motions, resulting

in the effective dismissal of all of Plaintiffs’ pending claims. Plaintiffs then filed

an appeal in this Court (Case No. 17-14866), and we affirmed the district court’s

rulings on several preliminary and dispositive motions. James v. Hunt, 761 F.

App’x 975 (11th Cir. 2019).

      In the meantime, Plaintiffs filed a petition for writ of mandamus, a motion

objection to and seeking reconsideration of the orders that were the subject of the

then-ongoing appeal, and a “Joint Application to Appeal from All Orders and Final


                                           3
               Case: 18-13553     Date Filed: 08/12/2019    Page: 4 of 8


Order Rule 54(b).” Following Defendants’ responses, the district court issued an

order: (1) denying Plaintiffs’ petition for a writ of mandamus; (2) denying their

motion for reconsideration; and (3) granting in part their joint application to appeal

to the extent they could appeal as of right, and otherwise denying the joint

application (Mandamus Order).

      Following the first appeal, the Lionsgate/Perry/Winfrey Defendants filed in

the district court a Fed. R. Civ. P. 56 motion for summary judgment on several of

their counterclaims for injunctive relief. Specifically, they requested that Plaintiffs

be barred from filing any more lawsuits, in either state or federal court, against

them based on the same facts and activities, which had formed the basis of

numerous prior unsuccessful lawsuits against them. The district court eventually

granted this motion and imposed a filing injunction against Plaintiffs (Injunction

Order). The instant appeal followed.

                                  II. DISCUSSION

      Before addressing the substance of the issues on appeal, it is necessary for us

to clarify which of the district court’s orders are properly before us. Plaintiffs

designate in their notice of appeal, and in their appellate brief, that they are seeking

to appeal from all of the district court orders within Documents 1 through 169.

They raise 30 “issues” on appeal essentially arguing error as to: (1) the district

court’s preliminary orders, Docs. 15, 71, 76, 95, 96; (2) the court’s earlier orders—


                                           4
              Case: 18-13553     Date Filed: 08/12/2019    Page: 5 of 8


which were the subject of Case No. 17-14866—cumulatively granting and denying

Defendants’ pending motions, denying Plaintiffs’ pending motions, and dismissing

Plaintiffs’ claims against Defendants, Docs. 124-39; and (3) their attempts at

consolidating the instant appeal with the Case No. 17-14866.

      However, only the district court’s Mandamus Order and Injunction Order are

properly before us in the instant appeal. We already have reviewed and ruled upon

the district court’s prior orders in Case No. 17-14866 and have denied Plaintiffs’

motions to consolidate. Our holdings and rulings from the prior appeal are binding

on this appeal under the law-of-the-case doctrine and we decline to readdress any

issues related to those previously reviewed and ruled upon orders. United States v.

Anderson, 772 F.3d 662, 668 (11th Cir. 2014) (“The [law-of-the-case] doctrine

provides that “[a]n appellate decision binds all subsequent proceedings in the same

case.” (quoting 18B Wright, Miller & Cooper, Federal Practice & Procedure

§ 4478 (2d ed. 2002))). We similarly decline to address any issues that could have

been raised in the prior appeal but were not. See United States v. Escobar-Urrego,

110 F.3d 1556, 1560 (11th Cir. 1997) (concluding that the law-of-the-case doctrine

applied both to issues actually raised in a prior appeal and to issues that could

have, but were not, raised in a prior appeal).

      To the extent Plaintiffs seek review of any order issued by the district court

after they filed the instant notice of appeal, we do not have jurisdiction to review


                                           5
               Case: 18-13553     Date Filed: 08/12/2019    Page: 6 of 8


any such orders, as they failed to file a new or amended notice of appeal

designating those orders. See Fed. R. App. P. 3(c)(1)(B) (“The notice of appeal

must . . . designate the judgment, order, or part thereof being appealed . . . .”);

Osterneck v. E.T. Barwick Indus., Inc., 825 F.2d 1521, 1528 (11th Cir. 1987) (“The

general rule in this circuit is that an appellate court has jurisdiction to review only

those judgments, orders or portions thereof which are specified in an appellant’s

notice of appeal.”).

      Accordingly, our review in this appeal is limited to the district court’s

Mandamus Injunction Orders. Plaintiffs, however, fail to properly raise any

arguments with regard to these orders. Instead, Plaintiffs’ brief on appeal focuses

almost exclusively on issues related to district court orders that, as discussed

above, are not properly before us in the instant appeal. In particular, as noted

above, the brief focuses primarily on the district court’s preliminary and

dispositive orders we addressed in Case No. 17-14866, and on Plaintiffs’ attempts

to consolidate the instant appeal with that case.

      While we read pro se briefs liberally, issues not briefed on appeal by a pro

se litigant are deemed abandoned and will not be considered. Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008). A party abandons a claim or issue on appeal

that is not plainly and prominently addressed in its brief. Brown v. United States,

720 F.3d 1316, 1332 (11th Cir. 2003). The party must go beyond making passing


                                           6
               Case: 18-13553      Date Filed: 08/12/2019    Page: 7 of 8


references to the claim under different topical headings, and must clearly and

unambiguously define the claim and devote a distinct section of his argument to it.

Id.; United States v. King, 751 F.3d 1268, 1277 (11th Cir. 2014) (explaining that

terse statements or arguments in passing are insufficient to save an issue from

abandonment). Similarly, an argument is abandoned if the appellant raises it in a

perfunctory manner without any substantive arguments or authority. Old W.

Annuity & Life Ins. Co. v. Apollo Grp., 605 F.3d 856, 860 n.1 (11th Cir. 2010).

      As to the Mandamus Order, even applying a liberal construction, Plaintiffs

make only passing references to their mandamus petition, motion for

reconsideration, joint application for appeal, and the court’s ruling, and they fail to

dedicate any discrete section of their brief on appeal to any of these motions or the

court’s order. Such passing references are insufficient to properly raise any issue

concerning this order. See King, 751 F.3d at 1277.

      As to the Injunction Order, the only argument Plaintiffs even arguably raise

in a proper fashion is their apparent claim that the district court abused its

discretion in granting Defendants’ summary-judgment motion because the motion

was not timely filed. But while the brief includes discussion of this argument,

Plaintiffs cite to no law other than Fed. R. Civ. P. 54 and 56, and they fail to devote

a distinct section of their brief to this matter, instead providing a relatively brief




                                            7
               Case: 18-13553     Date Filed: 08/12/2019     Page: 8 of 8


discussion under various other topical headings. See King, 751 F.3d at 1277;

Apollo Grp., 605 F.3d at 860 n.1; Brown, 720 F.3d at 1332.

      To the extent that Plaintiffs raised new arguments in their reply briefs, we

will not address them. See Timson, 518 F.3d at 874 (“[W]e do not address

arguments raised for the first time in a pro se litigant’s reply brief.”).

                                 III. CONCLUSION

      Because Plaintiffs have abandoned any issues on appeal as to those orders

that are properly before us by failing to plainly and prominently address such

issues in their brief, no substantive questions remain before us, and we affirm.

      AFFIRMED.




                                            8